DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 22-23, 27-30, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERNHARD et al. (EP 2 892 250 A1) hereinafter BERNHARD.
Regarding claim 16, BERNHARD teaches An apparatus for spatial audio signal decoding associated with a plurality of speaker nodes placed within a three dimensional space, the apparatus comprising at least one processor and at least one memory including a computer program code (“Spatial audio coding and decoding hardware and software” in ¶[0002] and system of Fig. 2), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: determine a non-overlapping virtual surface arrangement, the non-overlapping virtual surface arrangement comprising a plurality of virtual surfaces with corners positioned at least three speaker nodes of the plurality of speaker nodes and sides connecting pairs of corners (“This is 
Regarding claim 17, BERNHARD teaches the apparatus of claim 16, BERNHARD further teaches the apparatus further comprising wherein the apparatus caused to determine the non- overlapping virtual surface arrangement is caused to: divide the plurality of speaker nodes into parts Upper hemisphere and lower hemisphere based on the 9.1 speaker setup described on Page 2, Lines 52-53), wherein at least one part comprises speaker nodes located to one side or on the at least one defined virtual plane, and at least one further part comprises speaker nodes located to the other side or on the at least one defined virtual plane (in Fig. 2 speakers VoG and VoH represent the lower and upper hemispheres); determine virtual surface edges for the at least one part and virtual surface edges for the at least one further part (hemisphere is defined by a surface at zero degrees); and combine the virtual surface edges for the at least one part and the virtual surface edges for the at least one further part to generate the plurality of virtual surfaces and therefore determine the non- overlapping virtual surface 
Regarding claim 27, BERNHARD teaches the apparatus of claim 16, BERNHARD further teaches the apparatus further comprising wherein the at least one defined virtual plane is at least one of: a horizontal plane with an elevation of zero (“A solution to this dilemma is to use N-wise panning where all upper loud-speakers are involved for objects in the upper hemisphere.” in Page 2, Lines 53-54); a horizontal plane linking at least two speaker nodes; a plane linking at least two or more speaker nodes; and a plane defined by analysis of the at least one audio signal.
Regarding claim 28, BERNHARD teaches the apparatus of claim 16, BERNHARD further teaches the apparatus further comprising wherein the speaker nodes comprise at least one of: a physical loudspeaker (16a and b in Fig. 2); a virtual loudspeaker; and a binaural filter node.
Regarding claim 22, BERNHARD teaches the apparatus of claim 17, BERNHARD further teaches the apparatus further caused to add at least one virtual speaker node at a defined location. (“Some setups define a loudspeaker position above a position of a listener. This loudspeaker is also referred to as a Voice-of-God (VoG). Some formats might also define a loudspeaker with a position below a listener. Respectively, this loudspeaker can be referred to as Voice-of-Hell (VoH).” On Page 2, Lines 7-10).
Regarding claim 23, BERNHARD teaches the apparatus of claim 22, BERNHARD further teaches the apparatus further caused to add at least one virtual speaker node at a defined location is caused to perform at least one of: add a virtual speaker node directly at the top of a sphere defined by the speaker nodes (22a in Fig. 6); add a virtual speaker node directly at the bottom of a sphere defined by the speaker nodes; and add at least one virtual speaker node where speaker nodes are determined to be sparse.

Regarding claim 30, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 17 (see rejection of claim 17 above).
Regarding claim 35, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 22 (see rejection of claim 22 above).
Allowable Subject Matter
Claims 18-21, 24-26, 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMMAR T HAMID/Examiner, Art Unit 2654